 1

 2

 3

 4

 5

 6                                        UNITED STATES DISTRICT COURT

 7                                      EASTERN DISTRICT OF CALIFORNIA

 8

 9   DONNA RAVISCIONI BRUMBAUGH,                                  No. 1:17-cv-00516-GSA
10                            Petitioner,
11              v.                                                ORDER DIRECTING ENTRY OF
                                                                  JUDGMENT IN FAVOR OF
12   NANCY A. BERRYHILL, Acting                                   COMMISSIONER OF SOCIAL SECURITY
     Commissioner of Social Security,                             AND AGAINST PLAINTIFF
13

14                            Respondent.
15

16   I.         Introduction

17              Plaintiff Donna Raviscioni Brumbaugh (“Plaintiff”) seeks judicial review of a final

18   decision of the Commissioner of Social Security (“Commissioner” or “Defendant”) denying her

19   application for disability insurance benefits pursuant to Title II of the Social Security Act. The

20   matter is currently before the Court on the parties’ briefs which were submitted without oral

21   argument to the Honorable Gary S. Austin, United States Magistrate Judge.1 See Docs. 18, 21

22   and 22. Having reviewed the record as a whole, the Court finds that the ALJ’s decision is

23   supported by substantial evidence. Accordingly, Plaintiff’s appeal is denied.

24              II.      Procedural Background

25              On May 14, 2007, the Commissioner denied Plaintiff’s application for disability insurance

26   payments under Title II and supplemental security income under Title XVI of the Social Security

27   ///

28   1
         The parties consented to the jurisdiction of the United States Magistrate Judge. See Docs. 9 and 11.

                                                        1
 1   Act. AR 37, 88-95. Plaintiff retained disability insurance coverage through December 31, 2009.

 2   AR 22.

 3              On May 24, 2013, Plaintiff filed an application for disability insurance benefits alleging

 4   disability beginning May 25, 2007. AR 20. The Commissioner denied the application initially on

 5   October 24, 2013, and upon reconsideration on March 7, 2014. AR 20. On March 18, 2014,

 6   Plaintiff filed a timely request for a hearing before an Administrative Law Judge. AR 20.

 7              Administrative Law Judge Vincent Misenti presided over an administrative hearing on

 8   January 7, 2016. AR 42-57. Plaintiff, represented by counsel, appeared and testified. AR 42.

 9   An impartial vocational expert Judith Najarian (the “VE”) was available by telephone but did not

10   testify. AR 42.

11              On February 16, 2016, the ALJ denied Plaintiff’s application. AR 20-36. The Appeals

12   Council denied review on February 17, 2017. AR 1-3. On April 12, 2017, Plaintiff filed a

13   complaint in this Court. Doc. 1.

14              III.     Factual Background

15                       A.       Plaintiff’s Testimony and Report

16              Plaintiff (born July 21, 1955) last worked as a correctional officer in 2004. AR 47-48. In

17   the course of her testimony she acknowledged that she had been discharged for drawing a cartoon

18   expressing violent themes.2 AR 50. As a result she became depressed and anxious, isolating

19   herself from her friends. AR 51.

20              Following the denial of her prior application for disability benefits, Plaintiff was unable to
21   work because of pain in her feet, legs and knees. AR 48. Despite wearing special shoes she

22   continued to experience foot pain for twenty minutes three or four times a week. AR 55-56. She

23   had begun to forget things and to have mental problems related to depression. AR 48-49.

24                       B.       Medical Records

25              Plaintiff received primary medical care from Nikki Donaldson, D.O., and support staff at

26   Northwest Medical Group, Fresno, California. Associated treatment notes and test results are
27   included in the record at AR 459-480, 500-01, 507-13. Many of the reports are attributable to

28   2
         Plaintiff recreated the drawing and explained its significance to Dr. Kesselman. See AR 343.

                                                                2
 1   treatment occurring after Plaintiff’s last insured date of December 31, 2009. When Plaintiff

 2   complained of knee pain in July 2008, Dr. Donaldson noted that the pain was “[s]table, controlled

 3   with meds.” AR 471.

 4                  C.      Medical Opinions

 5                          1.      Psychological Qualified Medical Evaluation (Kesselman)

 6          On June 11, 2007, clinical psychologist Michael S. Kesselman updated his qualified

 7   medical evaluation of Plaintiff’s workers’ compensation claims against her former employer. AR

 8   286-300. Plaintiff had been discharged for a psychiatric disability but had not been granted

 9   industrial retirement benefits. AR 286. In related medical claims, Dr. Richard Baker opined that

10   Plaintiff’s physical injuries were related to her work but that Plaintiff was physically capable of

11   performing her usual and customary work. AR 286. Plaintiff’s social history was largely

12   unchanged since Kesselman’s 2005 report with the exception of stress associated with family

13   disagreements concerning her deceased father’s estate. AR 287.

14          Claiming inability to afford treatment without insurance, Plaintiff had not received any

15   mental health treatment since her April 2005 evaluation with Dr. Kesselman. AR 288. Dr.

16   Kesselman opined that Plaintiff was embarrassed to seek mental health treatment. AR 288.

17          Dr. Kesselman also opined that Plaintiff had mild impairment of activities of daily living,

18   evidenced by difficulty falling asleep and a loss of appetite when she sees someone with whom

19   she formerly worked. AR 288. Plaintiff did not like socializing with others and rarely left home

20   alone. AR 289.
21          Plaintiff’s embarrassment at going out in public led to moderate impairment in social

22   functioning. AR 289. However, Plaintiff had joined a livestock group and begun to make new

23   friends. AR 289. Plaintiff was able to interact satisfactorily with strangers but became irritable

24   and angry at even minor conflict. AR 289.

25          Based on Plaintiff’s reports of difficulty with organization, focus and paying attention, Dr.

26   Kesselman opined that she had mild impairment of concentration, persistence and pace. AR 289.
27   Similarly, because Plaintiff reported becoming easily overwhelmed, anxious, and confused Dr.

28   ///

                                                       3
 1   Kesselman opined that she had moderate impairment resulting in deterioration or decompensation

 2   in complex or work-like settings. AR 290. Dr. Kesselman observed:

 3                     [Plaintiff] is neatly groomed and casually dressed. There are a
                       number of signs which would suggest anxiety and/or depression.
 4                     She seems tense and on edge. There is a drive-like quality to her
                       behavior and her speech is pressured. Her hands are very warm and
 5                     sweaty. Although she has been here previously and arrived fifteen
                       minutes early, [Plaintiff] was ten minutes late for the appointment
 6                     as she became confused and was lost. [Plaintiff] seems somewhat
                       suspicious of the evaluation process. She seems embarrassed and
 7                     ashamed. When asked about this, she stated she is embarrassed and
                       ashamed and that is the reason she doesn’t go out. She seems as if
 8                     her feelings are hurt and she is too sensitive. Self-esteem seems
                       low. Information is communicated in a clear, coherent manner.
 9                     There are no signs of psychotic thought process. Intelligence
                       appears within normal limits. Memory function appears within
10                     normal limits.
11                     AR 290.
12            Dr. Kesselman administered a personality test, the Minnesota Multiphasic Personality

13   Inventory-2 (MMPI-2). AR 290. Results from the clinical scales suggested an angry, depressed

14   individual who was experiencing strong feelings of inadequacy and uncertainty about the future.

15   AR 291. Test results indicated that the individual may feel that others have harmed them and

16   have difficulty trusting others and that he or she may have little energy, be functioning at an

17   inefficient level, and be tense, irritable and preoccupied with his or her problems. AR 291. In

18   sum, the profile suggested dysthymic or major affective disorder. AR 291. Antidepressant

19   medication may be an appropriate treatment. AR 291. To the extent that the individual had

20   difficulty trusting others, therapy may be difficult at first. AR 291.
21            Plaintiff’s MMPI-2 results included an extremely elevated F scale.3 AR 290.                       Dr.

22   Kesselman opined that an elevated F scale could also result from confusion, exaggerated

23   symptom checking, or consistently misreading responses on the answer sheet. AR 290. In

24   addition, Plaintiff’s responses at the end of the test were extreme and exaggerated. AR 290.

25   3
       The F scale is a validity scale intended to identify overreporting or “fake bad” responses.
     www.upress.umn.edu/test-division/mtdda/webdocs/mmpi-2-training-clides/interpretation-of-mmpi-2-validity-scales
26   (accessed January 16, 2019). It is based on 60 infrequently endorsed items included in the first 370 items of the test.
     Id. A high score on the F scale may also reflect random responding, fixed responding, severe psychopathology or
27   severe distress, or unintentional over-reporting. Id. A trained test administrator can analyze the test to evaluate why
     the test produced a high F score. Id. The clinical report (AR 344-53) recommended that Plaintiff’s test result be
28   interpreted with caution. AR 346.

                                                                4
 1           Dr. Kesselman diagnosed:

 2           Axis I:           300.0            Anxiety disorder not otherwise specified
                               311.0            Depressive disorder not otherwise specified
 3
             Axis II:          V71.09           No diagnosis on Axis II
 4
             Axis III:                          Left knee medial and meniscus tears, status post left knee
 5                                              arthroscopy, and secondary mechanical back pain
 6           Axis IV:                           Loss of job/inability to work
 7           Axis V:                            Global assessment of functioning current 60
 8           AR 293.4
 9           Dr. Kesselman recommended psychological treatment:
10                     [Plaintiff] has not sought any psychological treatment since my last
                       appointment. In accordance with ACOEM Guidelines, I continue
11                     to hold the opinion that [Plaintiff] would benefit from
                       psychological/psychiatric treatment. The treatment might include
12                     patient education, stress management techniques which might
                       include relaxation training, behavioral techniques, and cognitive
13                     techniques, and psychopharmacologic interventions which might
                       include antidepressants, sleep medication, and/or anxiolytics.
14
                       AR 293.
15
             Dr. Kesselman recommended that workers’ compensation coverage provide twenty
16
     sessions of long-term psychotherapy for a period of approximately nine months. AR 293-94. If
17
     needed, further treatment could be provided following a utilization review. AR 293.
18
             Dr. Kesselman evaluated Plaintiff’s residual impairment using workers’ compensation
19
     work function categories. AR 294-96. He opined that Plaintiff had no impairment on #2 (ability
20
     to perform simple and repetitive tasks) and #7 (ability to make generalizations, evaluations, or
21
     decisions without immediate supervision); very slight to slight impairment on #1 (ability to
22
     comprehend and follow instructions); slight impairment on #3 (ability to maintain a work space
23
     appropriate to a given work load), #4 (ability to perform complex and varied tasks), and #8
24
     (ability to carry out responsibility for direction, control and planning); and slight to moderate
25

26   4
       The Global Assessment of Functioning (GAF) scale is a rating from 0 to 100 and considers psychological, social,
     and occupational functioning on a hypothetical continuum of mental health-illness. Diagnostic and Statistical
27   Manual of Mental Disorders, 32-35 (4th ed. American Psychiatric Association 1994). A GAF of 51-60 corresponds
     to moderate symptoms or moderate difficulties in social, occupational, or school functioning. Id.
28

                                                             5
 1   impairment on #5 (ability to relate to other people beyond giving and receiving instructions) and

 2   #6 (ability to influence people). AR 294-95. Plaintiff would not be able to return to her prior

 3   work as a correctional officer. AR 296.

 4              At the close of the report Dr. Kesselman discussed his disagreement with portions of the

 5   opinion of psychologist Tara Z. May, Ph.D. AR 296-99. He again addressed his disagreement

 6   with Dr. May’s report in a supplemental medical-legal evaluation dated September 17, 2007. AR

 7   338-42.

 8                                 2.       Psychological Qualified Medical Evaluation (May)

 9              On July 21, 2007, Dr. May provided a supplemental report to Plaintiff’s attorney in which

10   she discussed her disagreement with Dr. Kesselman’s evaluation. AR 354-60. The doctor began

11   by referring the recipient to her initial comprehensive report dated February 1, 2006, and

12   supplemental report dated May 14, 2006.5 AR 354.

13              Dr. May defended her earlier opinion that Plaintiff was appropriately diagnosed with

14   social phobia considering her history of interpersonal avoidance as evidenced by a limited

15   relationship history, dislike of school, difficulty living away from home, preference for graveyard

16   shifts and avoidance of large groups. AR 355. The doctor opined that Plaintiff had a long history

17   of being perceived as odd and angry in social situations and that these personality traits predated

18   her employment as a correctional officer. AR 355.

19              The doctor reiterated her earlier report that Plaintiff had never sought psychiatric

20   treatment for the alleged psychiatric injury for which she sought worker’s compensation benefits.
21   AR 355. No evidence supported the proposition that Plaintiff was psychiatrically unfit for duty in

22   her prior job as a prison guard. AR 355. And, although Dr. May diagnosed Plaintiff with social

23   phobia, it “does not disable her currently and she functions reasonably well despite her

24   interpersonal nature.” AR 355.

25              Dr. May found no evidence supporting Plaintiff’s contention that she had been harassed in

26   the workplace. AR 355. In her opinion if Plaintiff’s mental disorder was associated with on-the-
27   job harassment it should have subsided following elimination of the stressful situation. AR 355.

28   5
         The earlier reports are not included in the administrative record.

                                                                   6
 1   Dr. May opined that removing Plaintiff from duty following discovery of her violent drawing was

 2   a reasonable action and not harassment. AR 358.

 3            Dr. May explained that she gave Plaintiff a psychiatric diagnosis despite finding her

 4   global assessment of functioning to be 80 because Plaintiff presented information about daily

 5   functioning that did not reflect impairment. AR 359. She opined that if Plaintiff returned to work

 6   she would show slight impairment in work function categories #5 (ability to relate to other people

 7   beyond giving and receiving instructions), #6 (ability to influence people) and #8 (ability to carry

 8   out responsibility for direction, control and planning). AR 359.

 9                              3.        Agency Physicians

10            On October 17, 2013, psychiatrist K.J. Loomis found insufficient evidence of mental

11   impairments between May 25, 2007, and December 31, 2009 (the date last insured). AR 62-63.

12   Accordingly, in the initial application, Dr. Loomis found that Plaintiff was not disabled. AR 64.

13   On reconsideration, Dr. Loomis again determined that Plaintiff had provided insufficient evidence

14   of mental impairment. AR 71.

15            On February 26, 2014, E. Christian, M.D., found insufficient evidence of any medical

16   impairment between May 25, 2007, and December 31, 2009. AR 80.

17                              4.        Additional Medical Source Statements

18            The record includes medical source statements from Plaintiff’s primary care physician

19   Nikki Donaldson, D.O.6 Both statements relate to periods occurring after the date on which

20   Plaintiff was last insured. Dr. Donaldson provided physical and mental medical source statements
21   dated September 2 and November 17, 2015. AR 519-22, 571-72.

22            IV.      Standard of Review

23            Pursuant to 42 U.S.C. §405(g), this court has the authority to review a decision by the

24   Commissioner denying a claimant disability benefits. “This court may set aside the

25   Commissioner’s denial of disability insurance benefits when the ALJ’s findings are based on

26   6
       The ALJ also noted a medical opinion of podiatrist Roy O. Kroeker, D.P.M., who treated a foot injury and
     performed a bunionectomy on Plaintiff. AR 31. Although the administrative record includes Dr. Kroeker’s
27   treatment notes (AR 524-51), the Court has been unable to identify a medical opinion prepared by Dr. Kroeker. In
     any event, because Dr. Kroeker treated Plaintiff after her last insured date, any opinion would not relate to the insured
28   period that is in issue here.

                                                                7
 1   legal error or are not supported by substantial evidence in the record as a whole.” Tackett v.

 2   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999) (citations omitted). Substantial evidence is evidence

 3   within the record that could lead a reasonable mind to accept a conclusion regarding disability

 4   status. See Richardson v. Perales, 402 U.S. 389, 401 (1971). It is more than a scintilla, but less

 5   than a preponderance. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996) (internal citation

 6   omitted). When performing this analysis, the court must “consider the entire record as a whole

 7   and may not affirm simply by isolating a specific quantum of supporting evidence.” Robbins v.

 8   Social Security Admin., 466 F.3d 880, 882 (9th Cir. 2006) (citations and internal quotation marks

 9   omitted).

10          If the evidence reasonably could support two conclusions, the court “may not substitute its

11   judgment for that of the Commissioner” and must affirm the decision. Jamerson v. Chater, 112

12   F.3d 1064, 1066 (9th Cir. 1997) (citation omitted). “[T]he court will not reverse an ALJ’s

13   decision for harmless error, which exists when it is clear from the record that the ALJ’s error was

14   inconsequential to the ultimate nondisability determination.” Tommasetti v. Astrue, 533 F.3d

15   1035, 1038 (9th Cir. 2008) (citations and internal quotation marks omitted).

16          V.      The Disability Standard

17                  To qualify for benefits under the Social Security Act, a plaintiff
                    must establish that he or she is unable to engage in substantial
18                  gainful activity due to a medically determinable physical or mental
                    impairment that has lasted or can be expected to last for a
19                  continuous period of not less than twelve months. 42 U.S.C. §
                    1382c(a)(3)(A). An individual shall be considered to have a
20                  disability only if . . . his physical or mental impairment or
                    impairments are of such severity that he is not only unable to do his
21                  previous work, but cannot, considering his age, education, and work
                    experience, engage in any other kind of substantial gainful work
22                  which exists in the national economy, regardless of whether such
                    work exists in the immediate area in which he lives, or whether a
23                  specific job vacancy exists for him, or whether he would be hired if
                    he applied for work.
24
                    42 U.S.C. §1382c(a)(3)(B).
25
            To achieve uniformity in the decision-making process, the Commissioner has established
26
     a sequential five-step process for evaluating a claimant’s alleged disability. 20 C.F.R. §§
27
     ///
28

                                                      8
 1   416.920(a)-(f). The ALJ proceeds through the steps and stops upon reaching a dispositive finding

 2   that the claimant is or is not disabled. 20 C.F.R. §§ 416.927, 416.929.

 3          Specifically, the ALJ is required to determine: (1) whether a claimant engaged in

 4   substantial gainful activity during the period of alleged disability, (2) whether the claimant had

 5   medically determinable “severe impairments,” (3) whether these impairments meet or are

 6   medically equivalent to one of the listed impairments set forth in 20 C.F.R. § 404, Subpart P,

 7   Appendix 1, (4) whether the claimant retained the residual functional capacity (“RFC”) to

 8   perform his past relevant work, and (5) whether the claimant had the ability to perform other jobs

 9   existing in significant numbers at the national and regional level. 20 C.F.R. § 416.920(a)-(f).

10          VI.     Summary of the ALJ’s Decision

11          Using the Social Security Administration’s five-step sequential evaluation process, the

12   ALJ determined that Plaintiff did not meet the disability standard. AR 20-36. The ALJ found

13   that Plaintiff had not worked since the alleged onset date of May 25, 2007 through December 31,

14   2009, the date on which she was last insured. AR 22. Through the date last insured, Plaintiff had

15   the following serious impairments: affective disorder; status post left knee arthroscopy; partial

16   medial and lateral meniscectomies; medial compartment chondroplasty and debridement; and

17   synovectomy. AR 22. The severe impairments did not meet or medically equal one of the listed

18   impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d); 404.1525;

19   and 404.1526). AR 23.

20          The ALJ concluded that Plaintiff had the residual functional capacity to lift and carry 20
21   pounds occasionally and ten pounds frequently, to sit six hours and to stand or walk two hours in

22   an eight-hour workday. AR 32. Plaintiff could occasionally climb, kneel, crouch, crawl and

23   stoop. AR 32. She could understand, remember, and carry out simple one- or two-step job

24   instructions but could not tolerate contact with the general public. AR 32. Although Plaintiff was

25   unable to perform any past relevant work, significant numbers of jobs that Plaintiff can perform

26   existed in the national economy. AR 34. Accordingly, the ALJ found that Plaintiff was not
27   disabled from the alleged onset date of May 25, 2007, through December 31, 2009, the date on

28   which she was last insured. AR 36.

                                                      9
 1            VII.   Plaintiff’s Credibility

 2            Plaintiff contends that the ALJ’s credibility finding is flawed because it failed to consider

 3   Plaintiff’s work history, which Plaintiff characterizes as “strong” and “exemplary.” Doc. 18 at

 4   23, 24. The Commissioner responds that the ALJ properly evaluated Plaintiff’s subjective

 5   testimony concerning her symptoms and work abilities as inconsistent with objective medical

 6   records and was not required to consider Plaintiff’s work history. Doc. 21 at 18-20. The Court

 7   agrees with the Commissioner concerning the inconsistency between Plaintiff’s subjective

 8   testimony and the objective evidence and concludes that Plaintiff’s argument regarding her

 9   consistent work record is unpersuasive.

10            A claimant’s statement of pain or other symptoms is not conclusive evidence of a physical

11   or mental impairment or disability. 42 U.S.C. § 423(d)(5)(A); Soc. Sec. Rul. 16-3p, 2017 WL

12   5180304 (Oct. 25, 2017). “An ALJ cannot be required to believe every allegation of [disability],

13   or else disability benefits would be available for the asking, a result plainly contrary to the [Social

14   Security Act].” Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989). Accordingly, an ALJ is

15   responsible for determining credibility and resolving conflicts in medical testimony and

16   ambiguities. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). His or her findings of fact

17   must be supported by specific, cogent reasons. Rashad v. Sullivan, 903 F.2d 1229, 1231 (9th Cir.

18   1990). To determine whether the ALJ’s findings are supported by substantial evidence, a court

19   must consider the record as a whole, weighing both the evidence that supports the ALJ’s

20   determination and the evidence against it. Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir.
21   1989).

22            An ALJ performs a two-step analysis to determine whether a claimant’s testimony

23   regarding subjective pain or symptoms is credible. See Garrison v. Colvin, 759 F.3d 995, 1014

24   (9th Cir. 2014); Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996). First, the claimant must

25   produce objective medical evidence of an impairment that could reasonably be expected to

26   produce some degree of the symptom or pain alleged. Garrison, 759 F.3d at 1014; Smolen, 80
27   F.3d at 1281-1282. In this case, the first step is satisfied by the ALJ’s finding that Plaintiff’s

28   ///

                                                       10
 1

 2   “medically determinable impairments could reasonably be expected to produce the alleged

 3   symptoms.” AR 33. The ALJ did not find Plaintiff to be malingering.

 4            If the claimant satisfies the first step and there is no evidence of malingering, the ALJ may

 5   reject the claimant's testimony regarding the severity of his symptoms only if he makes specific

 6   findings that include clear and convincing reasons for doing so. Garrison, 759 F.3d at 1014-15;

 7   Smolen, 80 F.3d at 1281. “[T]he ALJ must identify what testimony is not credible and what

 8   evidence undermines the claimant’s complaints.” Lester v. Chater, 81 F.3d 821, 834 (9th Cir.

 9   1995). See also Social Security Ruling ("SSR") 96-7p7 (stating that an ALJ's decision "must be

10   sufficiently specific to make clear to the individual and to any subsequent reviewers the weight

11   the adjudicator gave to the individual's statements and reasons for that weight”). It is not

12   sufficient for the ALJ to make general findings; he must state which testimony is not credible and

13   what evidence in the record leads to that conclusion. Dodrill v. Shalala, 12 F.3d 915, 918 (9th

14   Cir. 1993); Bunnell v. Sullivan, 947 F.2d 341, 345-346 (9th Cir. 1991). If the ALJ’s credibility

15

16            7
                 Social Security Ruling 96-7p was superseded by Ruling 16-3p, effective March 28, 2016. See 2016 WL
     1020935, *1 (March 16, 2016); 2016 WL 1131509, *1 (March 24, 2016) (correcting SSR 16-3p effective date to
17   March 28, 2016); 2017 WL 5180304, *2 (Oct. 25, 2017) (further correcting SSR 16-3p). Although the second step
     has previously been termed a credibility determination, recently the Social Security Administration (“SSA”)
18   announced that it would no longer assess the “credibility” of an applicant’s statements but would instead focus on
     determining the “intensity and persistence of [the applicant’s] symptoms.” See SSR 16-3p, 2016 WL 1020935 at *1
19   (“We are eliminating the use of the term ‘credibility’ from our sub-regulatory policy, as our regulations do not use
     this term. In doing so, we clarify that subjective symptom evaluation is not an examination of an individual’s
20   character.”). Social Security Rulings reflect the SSA’s official interpretation of pertinent statutes, regulations, and
     policies. 20 C.F.R. § 402.35(b)(1). Although they “do not carry the force of law,” Social Security Rulings “are
21   binding on all components of the [SSA]” and are entitled to deference if they are “consistent with the Social Security
     Act and regulations.” 20 C.F.R. § 402.35(b)(1); Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1224 (9th Cir.
22   2009) (citations and quotation marks omitted).
               As the Ninth Circuit recently acknowledged, SSR 16-3p “makes clear what our precedent already required:
23   that assessments of an individual’s testimony by an ALJ are designed to ‘evaluate the intensity and persistence of
     symptoms after [the ALJ] find[s] that the individual has a medically determinable impairment(s) that could
24   reasonably be expected to produce those symptoms,’ and not to delve into wide-ranging scrutiny of the claimant’s
     character and apparent truthfulness.” Trevizo v. Berryhill, 871 F.3d 664, 678 n.5 (9th Cir. 2017) see also Cole v.
     Colvin, 831 F.3d 411, 412 (7th Cir. 2016) (Posner, J.) (“The change in wording is meant to clarify that administrative
25   law judges aren’t in the business of impeaching claimants’ character; obviously administrative law judges will
     continue to assess the credibility of pain assertions by applicants, especially as such assertions often cannot be either
26   credited or rejected on the basis of medical evidence.”) In this case, SSR 16-3p became effective after the
     administrative hearing and issuance of the hearing decision. When a federal court reviews the final decision in a
27   claim, the district court is to apply the rules in effect when the decision was issued by the agency. SSR 16-3p, 2017
     WL 5180304 at *1 (Oct. 25, 2017). Accordingly, Ruling 16-3p does not apply in this case.
28

                                                                11
 1   finding is supported by substantial evidence in the record, courts “may not engage in second-

 2   guessing.” Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002).

 3           Acknowledging the possibility that a claimant’s symptoms may suggest a greater level of

 4   impairment than the objective evidence alone, the ALJ applied SSR 96-7p and considered seven

 5   factors relevant to credibility including: (1) the claimant’s daily activities; (2) the location,

 6   duration, frequency and intensity of Plaintiff’s pain or other symptoms; (3) factors that precipitate

 7   and aggravate the symptoms; (4) the type, dosage, effectiveness and side effects of medication

 8   taken to alleviate the pain or other symptoms; (5) treatment other than medication received to

 9   alleviate the pain or other symptoms; (6) other measures taken to alleviate the pain or other

10   symptoms; and (7) any other relevant factor. AR 33. The ALJ’s analysis was succinct but

11   accurate:

12                   [T]he claimant appeared to exaggerate answers on the MMPI,
                     which Dr. May found indicative of symptom magnification.
13                   However, Dr. Kesselman stated there may be other pathological
                     causes for the scores on the MMPI, but he did not endorse any
14                   particular etiology. Nonetheless, the undersigned considered the
                     claimant’s reported activities of daily living, treatment,
15                   medications, and the effectiveness of medical care in determining
                     the claimant’s credibility. As the prior Administrative Law Judge
16                   noted, the claimant engaged in a wide variety of daily activities.
                     She tended to her personal needs without assistance, cared for
17                   numerous animals, performed household chores, and went out,
                     albeit with someone to accompany her. She appeared to regain good
18                   range of motion, strength, and function of her lower left extremity
                     after surgery and subsequent treatment notes were relatively
19                   unremarkable and primarily addressed routine illnesses and
                     temporary conditions unrelated to the claimant’s alleged disability.
20                   As noted, the claimant was medically released to return to work as
                     of July 2004.
21

22
             Considered with regard to the record as a whole, the Court finds the ALJ’s analysis sets
23
     forth clear and convincing reasons for the conclusions he reached. Plaintiff does not challenge
24
     this portion of the analysis, but instead argues that the ALJ ought to have also considered her
25
     exemplary work record.
26
             An ALJ may appropriately consider a claimant’s poor work history and frequent, lengthy
27
     periods of employment to be evidence of poor credibility. See Thomas, 278 F.3d at 959; Albidrez
28

                                                        12
 1   v. Astrue, 504 F.Supp. 814, 822 (C.D. Cal. 2007). However, claimants’ attempts to apply the

 2   inverse proposition--that a claimant with consistent work history should be deemed credible--

 3   have generally been unsuccessful. See Daley v. Berryhill, 728 Fed.Appx. 691, 693 (9th Cir.

 4   2018). In fact, a claimant’s work history may undermine her credibility where, as here, she left

 5   his job following a lay-off and did not promptly seek new work. Bruton v. Massanari, 268 F. 3d

 6   824, 828 (9th Cir. 2001). In this case, Plaintiff consistently held a job until she was discharged in

 7   2004 for drawing a violent cartoon targeting her superiors. She has not worked since.

 8          In any event, little basis exists to find Plaintiff’s prior work history sufficient to outweigh

 9   the ALJ’s reasoned credibility analysis which Plaintiff does not otherwise challenge. If

10   substantial evidence supports the ALJ’s determination, a district court cannot reweigh the

11   evidence simply because an interpretation exists that would have been more favorable to the

12   claimant. Daley, 738 Fed.Appx. at 693.

13          The standard of review limits a district court’s discretion on challenges to the ALJ’s

14   adverse credibility determinations. “This court may set aside the Commissioner’s denial of

15   disability insurance benefits when the ALJ’s findings are based on legal error or are not supported

16   by substantial evidence in the record as a whole.” Tackett, 180 F.3d at 1097 (citations omitted).

17   Substantial evidence is evidence within the record that could lead a reasonable mind to accept a

18   conclusion regarding disability status. See Richardson, 402 U.S. at 401. Substantial evidence

19   supports the ALJ’s determination of Plaintiff’s credibility.

20          VIII. Did Res Judicata Apply to Plaintiff’s 2013 Application?
21          Emphasizing that her advancing to an older age category established a change of

22   circumstances, Plaintiff contends that the ALJ erred in finding that her 2007 residual functional

23   capacity determination was res judicata in the current action. The Commissioner responds that

24   because Plaintiff failed to prove any additional mental limitations, the ALJ appropriately applied

25   Chavez v. Bowen, 844 F.2d 691 (9th Cir. 1988), and Social Security Acquiescence Ruling (AR)

26   97-4(9). The Court agrees that in the absence of proof of increased disability, Plaintiff’s
27   increased age alone did not overcome the Chavez presumption of continued nondisability.

28   ///

                                                      13
 1                  A.      The 2007 Hearing Decision

 2          The 2007 hearing decision addressed Plaintiff’s first application for disability insurance

 3   benefits filed December 30, 2004. AR 88. Plaintiff’s severe impairments were depressive

 4   disorder, status post left knee arthroscopy, partial medial and lateral meniscectomies, medial

 5   compartment chrondoplasty and debridement and synovectomy. AR 90. After applying the five-

 6   step analysis set forth above, ALJ Christopher Larsen determined that Plaintiff was not disabled

 7   as defined by the Social Security Act (20 C.F.R. § 404.1520(g)). AR 95. Plaintiff did not appeal

 8   this determination, which is now final.

 9                          1. Findings Concerning Physical Impairments

10          Following a partial medial meniscectomy, Plaintiff was released to return to work in July

11   2004. AR 90. In February 2005, consultant Dr. Tahir Hassan diagnosed left knee pain secondary

12   to degenerative joint disease status post arthroscopic surgery, stable gastric ulcer and mental

13   stress (rule out anxiety/depression). AR 91.

14          In September 2006, workers’ compensation medical examiner Dr. Richard Baker

15   examined Plaintiff and diagnosed left knee medial and lateral meniscus tears, medial and lateral

16   compartment osteoarthritis, status post left knee arthroscopy, partial medial and lateral

17   meniscectomies, medial compartment chondroplasty/debridement, synovectomy, and secondary

18   mechanical back pain. AR 91. Dr. Baker opined that Plaintiff was unable to work as a

19   correctional officer but could perform alternate or modified work with restrictions. AR 91.

20                          2. Findings Concerning Psychological Impairments
21          In July 2004, Dr. David Bruce Rose and Dr. Brian Sciaroni determined that Plaintiff was

22   not psychologically fit to return to her job as a county correctional officer. AR 90-91. The

23   doctors found no evidence of psychotic features or suicidal or homicidal ideation, and opined that

24   Plaintiff’s speech, mood, affect, intelligence, judgment, memory, ability for abstraction and

25   insight were within normal limits. AR 90. Clinical interviews and psychological testing revealed

26   considerable feelings of anger and sadness. AR 90. Plaintiff was overwhelmed and showed
27   unacceptable risks of poor judgment, poor stress tolerance and impulsive behavior. AR 90-91.

28   ///

                                                      14
 1            In April 2005, agency consultant Dr. Ekram Michiel examined Plaintiff and diagnosed

 2   depressed mood and a global assessment of 65.8 AR 91.

 3            In May 2005, workers’ compensation qualified examiner Dr. Michael Kesselman

 4   examined Plaintiff and diagnosed anxiety disorder not otherwise specified, adjustment disorder

 5   with depression and a GAF of 60.9 AR 91. Dr. Kesselman opined that Plaintiff was temporarily

 6   totally disabled and unable to return to her job. AR 91.

 7            In February 2006, workers’ compensation qualified examiner Dr. Tara May diagnosed

 8   nonindustrial social phobia, obsessive and paranoid traits and a GAF of 80.10 AR 91.

 9                               3.       Physical Residual Functional Capacity

10            ALJ Larsen found that Plaintiff had the residual functional capacity to lift and carry 20

11   pounds occasionally and ten pounds frequently, stand and walk a total of two hours, sit a total of

12   six hours, and occasionally climb, kneel, crouch, crawl and stoop. AR 92. Her testimony about

13   the intensity, persistence and limiting effects of her symptoms were not entirely credible. AR 93.

14   Her daily activities were not as limited as would be expected given her allegations of disabling

15   symptoms and limitations. AR 93. Drs. Hassan and Baker observed that Plaintiff had a normal

16   gait. AR 93.

17            The ALJ rejected the opinions of the state agency physicians, who had opined that

18   Plaintiff was capable of lifting and carrying 50 pounds occasionally and 25 pounds frequently;

19   sitting, standing and walking six hours in an eight-hour day; occasionally pushing and pulling

20   with her lower left extremity; and occasionally climbing, kneeling, crouching, and crawling. AR
21   93. The ALJ explained that subsequent medical evidence established that Plaintiff’s impairments

22   and resulting limitations were more severe than was apparent when the state agency physicians

23   8
       A GAF between 61 and 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) OR some
     difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but
24   generally functioning pretty well, has some meaningful interpersonal relationships. Id. at 34.
25   9
      A GAF between 51 and 60 indicates moderate symptoms (e.g. flat affect and circumstantial speech, occasional
     panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with
26   peers or co-workers). DSM- IV at 34.
27   10
       A GAF between 71 and 80 indicates transient and expectable reactions to psychosocial stressors (e.g., difficulty
     concentrating after a family argument) or no more than slight impairment in social, occupational or school
28   functioning (e.g., temporarily falling behind in school work). DSM-IV at 34.

                                                                15
 1   prepared their opinions. AR 93. The ALJ also rejected Dr. Hassan’s similar opinion of Plaintiff’s

 2   residual functional capacity, reasoning that Dr. Hassan was unfamiliar with Plaintiff’s treatment

 3   records and had not treated her over a long period. AR 93. The ALJ found that Dr. Baker’s

 4   opinion that Plaintiff was precluded from prolonged weight bearing, heavy lifting, squatting,

 5   kneeling and repetitive climbing did not preclude her working at the light exertional level. AR

 6   93. Finally, ALJ Larsen found that Dr. Donaldson’s statements to the Employment Development

 7   Department demonstrated only temporary disability, did not preclude all work activity and did not

 8   specify work-related limitations nor medical evidence supporting her opinion. AR 93-94.

 9                           4.    Mental Residual Functional Capacity

10          ALJ Larsen found that Plaintiff had mild restrictions of daily living, moderate difficulties

11   in maintaining social functioning and mild difficulties in maintaining concentration, persistence

12   and pace. AR 94. She could understand, remember and carry out simple one-step job

13   instructions but cannot tolerate contact with the general public. AR 92. Plaintiff had not sought

14   or undergone any mental treatment. AR 93. The ALJ reasoned:

15                  The state-agency physicians felt [Plaintiff] can understand and
                    remember simple routine one and two-step job tasks and
16                  instructions, maintain concentration and attention for two hour
                    increments, sustain an 8-hour day and 40-hour work schedule,
17                  relate to and accept direction from supervisors, maintain socially
                    appropriate contact with co-workers and the public, travel, avoid
18                  work place hazards, respond to change and set goals independently.
                    Dr. Michiel opined [Plaintiff] can maintain attention and
19                  concentration; carry out one- and two-step simple job instructions;
                    relate to and interact with co-workers, supervisors, and the general
20                  public; and carry out an extensive variety of technical and/or
                    complex instructions. I give greater weight to these mental
21                  restrictions, but I find [Plaintiff] cannot tolerate contact with the
                    general public.
22
                    AR 94.
23
                             5.    Ability to Perform Jobs in the National Economy
24
            If Plaintiff, categorized as a younger individual, could perform the full range of light
25
     work, she would not be disabled under Medical-Vocational Rule 202.21. AR 95. Because
26
     Plaintiff could not perform the full range of light work, ALJ Larsen relied on the testimony of the
27
     vocational expert who opined that an individual of Plaintiff’s age, education, work experience and
28

                                                     16
 1   residual functional capacity could perform work in the national economy such as casing splitter

 2   (DOT No. 525.687-014, 9800 jobs nationally), BB shot packer (DOT No. 920.685-010, 4800 jobs

 3   nationally) and microfilm document preparer (DOT No. 249.587-018, 21,100 jobs nationally).

 4   AR 95.

 5                   C.      The 2007 Analysis

 6            Although the Medical Vocational Guidelines control only when the claimant is able to

 7   perform the full range of work at one of the regulatory levels of exertion, SSR 85-15 directs the

 8   ALJ to the guidelines for the framework of his or her decision when the claimant also has

 9   nonexertional limitations. AR 94. Accordingly, ALJ Larsen first looked to Medical-Vocational

10   Rule 202.21, which provided that a younger person capable of light work who has graduated high

11   school or more, and whose prior work was skilled or semiskilled with skills that were not

12   transferable, was not disabled. AR 95.

13            When the claimant’s work capability is further diminished by nonexertional limitations of

14   function or environmental restrictions, an ALJ begins with the result provided by the table, then

15   determines how much further the nonexertional limitations reduce the individual’s work

16   capability. The ALJ must determine the claimant’s ability to adjust to different work

17   “considering the interaction of his or her remaining vocational base with his or her age, education,

18   and work experience.” SSR 85-15. “If, despite the nonexertional impairment(s), an individual

19   has a large potential occupational base, he or she would ordinarily be found not disabled in the

20   absence of extreme adversities in age, education, and work experience.” Id. In such cases,
21   vocational expert testimony may be helpful. Id.

22            ALJ Larsen found that Plaintiff was not capable of performing the full range of light work

23   and applied the testimony of a vocational expert to determine that jobs Plaintiff could perform

24   existed in significant numbers in the national economy. AR 95.

25                   C.      Chavez Presumption of Nondisability

26            When an applicant has one or more previous denials of applications for disability benefits,
27   as Plaintiff does in this case, he or she must overcome a presumption of no disability. The

28   principles of res judicata apply to administrative decisions, although the doctrine is less rigidly

                                                      17
 1   applied to administrative proceedings than in court. Chavez, 844 F.2d at 693; Gregory v.

 2   Bowen, 844 F.2d 664, 666 (9th Cir. 1988). Social Security Acquiescence Ruling 97–4(9),

 3   adopting Chavez, applies to cases such as this one involving a subsequent disability claim with an

 4   unadjudicated period arising under the same title of the Social Security Act as a prior claim in

 5   which there has been a final administrative decision that the claimant is not disabled. A previous

 6   final determination of non-disability creates a presumption of continuing non-disability in the

 7   unadjudicated period. Lester, 81 F.3d at 827.

 8          To overcome the presumption of nondisability, a claimant bears the burden of proving

 9   changed circumstances indicating a greater disability. Chavez, 844 F.2d at 693. “A claimant may

10   rebut the presumption by showing a ‘changed circumstance affecting the issue of disability with

11   respect to the unadjudicated period, e.g., a change in the claimant’s age category under 20 C.F.R.

12   404.1563 or 416.963, an increase in the severity of the claimant’s impairment(s), the alleged

13   existence of an impairment(s) not previously considered, or a change in the criteria for

14   determining disability.” AR 97-4(90) at *3.

15          To determine whether a claimant is disabled, an ALJ must consider a claimant’s

16   chronological age, residual functional capacity, education and work experience. 20 C.F.R. §

17   404.1563(a). He or she may not consider the claimant’s “ability to adjust to other work on the

18   basis of . . . age alone.” Id. Nonetheless, “a change in age status often will be outcome-

19   determinative under the bright-line distinctions drawn by the Medical-Vocational grids.” Chavez,

20   844 F.2d at 693. In the absence of new and material evidence establishing good cause to re-open
21   portions of the first ALJ’s findings, the principles of res judicata render those findings binding.

22   844 F.2d at 694.

23                  D.      Increased Age Constituted Changed Circumstance

24          After considering the application of Listings 1.02 (joint dysfunction) and 12.04 (affective

25   disorder) at step three, ALJ Misenti discussed in detail the application of AR 97-4(9). AR 23-32.

26   The ALJ recognized that Plaintiff’s increasing chronological age was a change of circumstance
27   since the prior decision. AR 25.

28   ///

                                                      18
 1          At the first alleged onset date (June 25, 2003), Plaintiff (born July 21, 1955) was 48 years

 2   old and appropriately categorized as a younger person. 20 C.F.R. § 404.1563(c). Accordingly,

 3   when applying the Medical Vocational Guidelines in 2007, ALJ Larsen evaluated Plaintiff as a

 4   younger individual capable of light work. AR 94. On July 21, 2005, however, Plaintiff had

 5   turned fifty and was appropriately categorized as a person closely approaching advanced age. 20

 6   C.F.R. § 404.1563(d). In applying the Medical Vocational Guidelines to the period beginning

 7   May 25, 2007, ALJ Misenti applied the Medical Vocational Guidelines for a person closely

 8   approaching advanced age. AR 22; 20 C.F.R. § 404.1563(d).

 9                  D.      Plaintiff Did Not Establish Greater Disability After 2007 Decision

10          ALJ Misenti began his analysis with Medical Vocational Rule 202.14, which addresses a

11   person capable of light work who is closely approaching advanced age and has graduated high

12   school or more and whose prior work was skilled or semiskilled with skills that were not

13   transferable. AR 35. The rule indicates that such an individual is not disabled. The next step

14   was to determine whether Plaintiff’s nonexertional limitations further reduced her work

15   capability.

16          When a claimant has reached a new age category but has not carried the burden of

17   establishing greater disability, the first ALJ’s findings concerning work capacity (i.e., medium,

18   light or sedentary), educational attainment and nature of prior work (i.e., skilled or unskilled) are

19   binding on the subsequent ALJ. Chavez, 844 F.2d at 694. In other words, the claimant must

20   show both ‘changed circumstances’ and ‘greater disability.’” Giancola v. Colvin, 31 F.Supp.3d
21   1215, 1221 (E.D. Wash. 2014). Cf. Vasquez v. Astrue, 572 F.3d 586, 597-98 (9th Cir. 2009)

22   (where the plaintiff established both a change in the Medical-Vocational age category and a new

23   issue before the prior judge, the presumption of nondisability did not apply); Lester, 81 F.3d at

24   827 (res judicata did not apply to a claimant who established an increased age category and a

25   mental impairment not in issue in the prior proceeding).

26          In the course of his step three analysis, ALJ Misenti found “no compelling reason to
27   conclude that [Plaintiff’s] residual functional capacity ha[d] worsened since the prior . . .

28   decision.” AR 26. Following an extended discussion of Dr. Kesselman’s June 11, 2007, opinion

                                                       19
 1   update, and the results of the MMPI test administered to Plaintiff, ALJ Misenti found that Dr.

 2   Kesselman’s opinion of Plaintiff’s current psychological symptoms was consistent with the

 3   symptoms articulated in ALJ Larsen’s 2007 findings. AR 26-29. In contrast, Dr. May opined

 4   that Plaintiff’s situational anxiety and interpersonal discomfort “did not persist in her day to day

 5   functioning” and that Plaintiff’s exaggerated responses to the MMPI raised serious questions

 6   concerning Plaintiff’s credibility. AR 29. See also Section VII above. Acknowledging the

 7   differences in opinion of Drs. Kesselman and May, the ALJ wrote:

 8                   Between these two evaluations, the undersigned finds merit in both
                     arguments. At the time of the prior Administrative Law Judge
 9                   decision, the claimant engaged in extensive daily activities and she
                     did not seek or require ongoing mental health treatment. My
10                   review of the evidence suggests the claimant did not require
                     specialized treatment, narcotic pain relievers, ongoing
11                   psychotherapy, or hospitalization for any reason after her knee
                     surgery. Considering the vague complaints of limitation and the
12                   apparent success of the surgery, the undersigned concludes the
                     claimant’s subjective complaints are not entirely credible to the
13                   extent alleged. Therefore, the undersigned is inclined to find the
                     claimant exaggerated on her testing and is not so limited mentally
14                   as to preclude all social interaction or simple, unskilled work
                     activities.
15
                     AR 30.
16
             Noting that medical treatment records for the period between May 2007 and December
17
     31, 2009, indicated that no psychiatric symptoms were then present, ALJ Misenti reviewed the
18
     criteria of Listing 12.04, and Judge Larsen’s assessment in the prior decision, before concluding
19
     that Plaintiff failed to establish that her impairments had so worsened between May 2007 and
20
     December 2009 that a deviation from the earlier assessment was warranted. AR 31-32.
21
             In his step four analysis, ALJ Misenti again noted his finding that Plaintiff was not fully
22
     credible and restated Plaintiff’s wide variety of daily activities, ability to care for her personal
23
     needs without assistance, care for numerous animals, perform household chores, and go out with
24
     someone to accompany her. AR 33-34. She had regained a good range of motion, strength and
25
     function in her lower left extremity. AR 34. Medical professionals treating her left knee had
26
     released her to return to work in July 2004. AR 34. Agency physicians found insufficient
27
     ///
28

                                                       20
 1   evidence of severe impairments after the 2007 hearing decision and found Plaintiff not disabled

 2   under the Chavez Acquiescence Ruling (AR 97-4(9)). AR 34.

 3          The ALJ agreed with the agency physicians’ analysis and concluded “that the evidence

 4   covering the period from May 25, 2007 through December 31, 2009 was insufficient to show

 5   worsening of [Plaintiff’s] condition or decreased mental or physical residual capacities.” AR 34.

 6   Accordingly, ALJ Misenti concluded that under Chavez, the principles of res judicata rendered

 7   the 2007 findings regarding residual functional capacity, education and work experience binding.

 8   AR 34. He also adopted Judge Larsen’s vocational findings at steps four and five.

 9                  E.      Vocational Expert Testimony Was Not Required in Second Proceeding

10          Citing Tackett, 180 F.3d at 1102, Plaintiff contends that ALJ Misenti was required to

11   secure the testimony of a vocational expert and therefore erred in adopting the 2007 findings at

12   steps four and five. Plaintiff’s reliance on Tackett is misplaced. In this case, res judicata applied

13   to make the prior determination, based on earlier vocational expert testimony, binding in the

14   subsequent proceeding. In Tackett, the ALJ’s determination had been based solely on the

15   guidelines and no vocational expert had ever testified concerning the implications of Mr.

16   Tackett’s nonexertional impairments. 180 F.3d at 1102.

17                  F.      Additional Consultative Opinion Not Required

18          Plaintiff also argues that the ALJ erred in failing to develop the record by ordering a

19   consultative psychological opinion that would review the new evidence to determine whether

20   Plaintiff had established greater disability. This argument has little merit.
21          The Commissioner may order a consultative examination at agency expense if the

22   claimant’s medical sources cannot, or will not, provide sufficient medical evidence to determine

23   whether the claimant is disabled. 20 C.F.R. § 1517. However, a consultative examination is not

24   intended to secure an opinion on the ultimate issue of the claimant’s disability. The

25   determination of disability and of findings that are dispositive are reserved to the Commissioner.

26   20 C.F.R. § 1527(d). The ALJ is responsible for determining credibility, resolving conflicts in
27   medical testimony, and for resolving ambiguities. Andrews, 53 F.3d at 1039; Magallanes, 881

28   ///

                                                      21
 1   F.2d at 750. He does not require a consultative opinion telling him how to perform his

 2   responsibilities.

 3                   G.     Substantial Evidence Supported the Finding that Plaintiff Did Not
                            Establish Greater Disability
 4
             A district court may set aside the Commissioner’s denial of disability insurance benefits
 5
     when the ALJ’s findings are based on legal error or are not supported by substantial evidence in
 6
     the record as a whole.” Tackett, 180 F.3d at 1097. Plaintiff contends that sufficient evidence did
 7
     not support the ALJ’s conclusion that Plaintiff failed to establish greater disability following the
 8
     2007 hearing decision. Her argument is not persuasive.
 9
             “[A]n ALJ is responsible for determining credibility and resolving conflicts in medical
10
     testimony.” Magallanes, 881 F.2d at 750. An ALJ may choose to give more weight to opinions
11
     that are more consistent with the evidence in the record. 20 C.F.R. §§ 404.1527(c)(4),
12
     416.927(c)(4) (“the more consistent an opinion is with the record as a whole, the more weight we
13
     will give to that opinion”). The Court is not required to accept Plaintiff’s characterization of the
14
     opinions of Drs. Kesselman and May, particularly when considered in the context of the record as
15
     a whole, which included evidence of Plaintiff’s daily activities and the absence of any records of
16
     psychological treatment of any kind. Even if this Court were to accept that the record could
17
     support Plaintiff’s position, the record amply supports the ALJ’s interpretation as well. When the
18
     evidence could arguable support two interpretations, the Court may not substitute its judgment for
19
     that of the Commissioner. Jamerson, 112 F.3d at 1066.
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28

                                                      22
 1          VIII. Conclusion and Order

 2          Based on the foregoing, the Court finds that the ALJ’s decision that Plaintiff is not

 3   disabled is supported by substantial evidence in the record as a whole and is based on proper legal

 4   standards. Accordingly, this Court DENIES Plaintiff’s appeal from the administrative decision of

 5   the Commissioner of Social Security. The Clerk of Court is directed to enter judgment in favor of

 6   Defendant, Nancy A. Berryhill, Acting Commissioner of Social Security, and against Plaintiff,

 7   Donna Raviscioni Brumbaugh.

 8
     IT IS SO ORDERED.
 9

10      Dated:     January 23, 2019                             /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     23
